Title: To George Washington from Jeremiah Powell, 21 November 1778
From: Powell, Jeremiah
To: Washington, George


  
    Sr,
    Council Chamber Boston Novr 21st 1778
  
By reports, it appears that, there is a great prospect that the Enemy are about to evacuate N. York—should that event take place it would be no damage to the United States, and a great gratification to the Army as well as to particular States, to have the troops cantooned out in the several States in which they were raised.
And it being indispensibly necessary to have troops posted in and near the town of Boston to secure the public Stores, and there being a large Number of Barracks belonging to the Continent in this Neighbourhood; therefore the Council are Constrained to request your Excellency to canton the whole or part of the Troops raised in this State, for the Continental army within the same.
The Council mention this matter, at this time, as they are persuaded you would rejoice to have your army in such Quarters as would be most Conducive to their health, and most productive of the public Service—Your answer in the Affirmative as soon as may be, Consistant with the good of the Service will be particularly grateful to your Excellency’s most Obedt and very humble servt in behalf of the Council

  Jer: Powell Presidt

